Citation Nr: 1118612	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-24 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left shoulder pain with arm numbness.

2.  Entitlement to service connection for right hip pain.

3.  Entitlement to service connection for left hip pain.

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

5.  Entitlement to an initial rating in excess of 10 percent for right shoulder bursitis with history of torn rotator cuff. 

6.  Entitlement to a compensable initial rating for thoracolumbar back strain. 

7.  Entitlement to a compensable initial rating for temporomandibular (TMJ) with chronic jaw pain. 

8.  Entitlement to a compensable initial rating for acne on the back. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from both an October 2005 rating decision and a June 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In pertinent part of the October 2005 decision, the RO granted the Veteran service connection for GERD and assigned an initial 10 percent disability rating effective May 21, 2005, granted service connection for right shoulder bursitis with an initial 10 percent disability rating effective May 21, 2005, and granted service connection for thoracolumbar back strain with a noncompensable rating effective May 21, 2005; the Veteran then filed a Notice of Disagreement (NOD) in April 2006 on his initial ratings.  The October 2005 rating decision also denied service connection for left shoulder pain, right hip pain, and left hip pain.  

The October 2005 rating decision also denied service connection for tinnitus, TMJ, and acne on the back.  The Veteran then filed an NOD in April 2006, and during the pendency of the appeal, the RO issued a June 2007 rating decision that granted the Veteran service connection for tinnitus with an initial 10 percent disability rating effective May 21, 2005, service connection for TMJ with an initial noncompensable rating effective May 21, 2005, and service connection for acne with an initial noncompensable rating effective May 21, 2005.  The Board finds that since service connection was granted all benefits sought on appeal were fully granted and the issues are no longer before the Board.  However, as discussed below, on the Veteran's August 2007 VA-9 Substantive Appeal he also filed an NOD for his initial noncompensable ratings for his TMJ and acne; therefore, those are discussed below in the remand section.

The October 2005 rating decision denied service connection for bilateral shin splints.  On the Veteran's April 2006 NOD, he did not appeal the denial of service connection; however, the June 2007 Statement of the Case (SOC) listed entitlement to service connection for bilateral shin splints as an issue on appeal.  On the Veteran's August 2007 VA-9 Substantive Appeal he listed all the issues that he was appealing and did not list his claim for service connection for his bilateral shin splints.  Therefore, the Board finds that the issue of entitlement to service connection for bilateral shin splints is not before the Board. 

As the claims on appeal involve a request for higher initial ratings following the grant of service connection, the Board has characterized those issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).  

The issues of service connection for right hip pain and left hip pain and the issues of higher initial ratings for GERD, right shoulder bursitis, throacolumbar spine strain, TMJ, and acne are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  The Veteran's bursitis of the left shoulder is as likely as not related to the Veteran's period of active service.  


CONCLUSION OF LAW

Extending the benefit of any doubt to the Veteran, disability manifested by tendonitis of the left shoulder is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection the file must contain evidence establishing all three of the following: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt service connection for tendonitis of the left shoulder is warranted.  According to the Veteran's service treatment records he was seen in December 1999 for right shoulder pain and it was noted that his left shoulder had full range of motion.  Also, on a February 2005 Health History Questionnaire/Interval History the Veteran wrote that he had "shoulder pain R & L (rotator cuff damaged)."  

At the July 2005 VA examination the Veteran reported that his bilateral shoulder pain began in 1999.  He stated that for six years he worked on aircraft and did a lot of overhead lifting.  He reported constant pain in both shoulders that became worse with any overhead work, lifting, or any kind of shoulder motion; nothing seemed to relieve his pain.  On examination he had bilateral shoulder pain and was diagnosed with tendinitis of the bilateral shoulders.  

The Board finds that service connection is warranted since there is evidence that the Veteran had in-service left shoulder problems and was diagnosed with tendonitis only two months after his military service.  In addition, there are no opinions of record against the Veteran's claim nor is there evidence that the Veteran's tendonitis of the left shoulder is the result of any post-service accident or injury.  Therefore, the Board finds that without medical evidence controverting the Veteran's assertions service connection for tendonitis of the left shoulder must be granted.  

ORDER

Service connection for tendonitis of the left shoulder is granted. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the remaining issues on appeal.  

First, the Board finds that a remand is warranted for the issues of entitlement to service connection for right hip pain and left hip pain; specifically the Board finds that a remand is warranted for a VA examination to determine current diagnosis and etiology.  It was noted in the Veteran's service treatment records that in February 2005 he reported that his right hip flexor was inflamed and he was receiving continuous treatment.  Also in February 2005 it was noted that he had bilateral hip pain and that the left was greater than the right and that it was going on and off for the past two years.  He was put on a psychical profile for eight weeks and was referred for a chiropractor consult.  In March 2005 it was noted that he had constant pain that was worse when he ran and carried heavy objects.  Therefore, the Board finds that there is evidence that the Veteran was treated during service for bilateral hip pain.  At the Veteran's July 2005 VA examination it was noted that the Veteran had normal range of motion in both of his hips and he was not given a formal diagnosis of a hip disability.  However, the VA examiner was asked if any spine or joint abnormalities were observed and he responded "b/l shoulder, hips, and lumbarspine." Therefore, the Board finds that a VA examination is warranted in order to determine if the Veteran has a current diagnosed right hip and/or left hip disability.  If the Veteran is found to have a diagnosed right hip disability or left hip disability, the VA examiner should opine if any disability is at least likely as not related to the Veteran's military service or any other service-connected disability. 

The Board also finds that VA examinations are warranted for his service-connected GERD, bursitis of the right shoulder, and thoracolumbar strain.  The Veteran's last VA examination for his disabilities was in July 2005 and the Veteran's representative asserted in March 2011 that the Veteran's disabilities have increased in severity since July 2005; the Board notes in April 2006 the Veteran underwent surgery for his right shoulder.  When a Veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded new VA examinations for his GERD, bursitis of the right shoulder, and thoracolumbar strain; the VA examiner should opine on the current nature and severity of those service-connected disabilities. 

The October 2005 rating decision denied service connection for TMJ and acne on the back.  The Veteran then filed an NOD in April 2006 and during the pendency of the appeal, the RO issued a June 2007 rating decision that granted the Veteran service connection for TMJ with chronic jaw pain with an initial noncompensable rating and service connection for acne on the back with an initial noncompensable rating.  The Board finds that since service connection was granted that all benefits sought on appeal were fully granted and the issues are no longer before the Board.  However, the Veteran then filed an NOD for his initial noncompensable ratings for his TMJ and acne on the back on his August 2007 VA -9 Substantive Appeal.

The Board finds that the issues of an initial compensable rating for both his TMJ with chronic jaw pain and his acne on the back are not before the Board since an SOC has not been issued.  Therefore, in order to comply with due process requirements, a remand is in order for the RO to prepare an SOC on the issues of an initial compensable rating for both his TMJ and his acne.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Prior to any VA examination, attempts should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of right hip pain and left hip pain.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether any right hip disability and/or left hip disability is due to or aggravated by service or secondary to any service-connected disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify if the Veteran has a current diagnosis of a right hip condition and/or a left hip condition.  The examiner should provide a medical opinion as to whether it is at least as likely as not that any diagnosis of the bilateral hips is due to or aggravated by service or secondary to any service-connected disability.  

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

3.  The Veteran should be afforded a VA examination to determine the current severity of his GERD.  The claims file must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
 
Based on a review of the entire claims folder, the relevant factual background provided in this remand, and the results of the examination, the examiner should discuss the current nature and severity of the Veteran's GERD.  The examiner should also discuss in detail all of the Veteran's symptomatology that is associated with his GERD. The examiner should state what if any effects the Veteran's service-connected disability has on employment.  

4.  The Veteran should be afforded a VA examination to determine the current severity of his bursitis of the right shoulder.  The claims file must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
 
Based on a review of the entire claims folder, the relevant factual background provided in this remand, and the results of the examination, the examiner should discuss the current nature and severity of the Veteran's bursitis of the right shoulder.  The examiner should state what if any effects the Veteran's service-connected disability has on employment.  

5.  The Veteran should be afforded a VA examination to determine the current severity of his thoracolumbar strain.  The claims file must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  
 
Based on a review of the entire claims folder, the relevant factual background provided in this remand, and the results of the examination, the examiner should discuss the current nature and severity of the Veteran's thoracolumbar strain.  The examiner should state what if any effects the Veteran's service-connected disability has on employment.  

6.  The RO must take the appropriate steps to issue the Veteran an SOC addressing the issues of an initial compensable rating for both his TMJ with chronic jaw strain and his acne on the back.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in this matter.  

7.  Thereafter, only if the Veteran files a timely Substantive Appeal on the issues of an initial compensable rating for both his TMJ with chronic jaw strain and his acne on the back the RO should undertake all indicated development and adjudicate the pending claim in light of the entire evidentiary record.  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the remaining issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


